EJ-130

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Nanve, State Bar number and address):
Anne M. Bevington (SBN 111320); Alan D. Shuldiner (SBN 252259)
Tino X. Do (SBN 221346)
SALTZMAN & JOHNSON - 1141 Harbor Bay Pkwy, Ste. 100
Alameda, CA 94502

teLepHone No: 510-906-4710

E-MAIL ADDRESS (Optiona):
ATTORNEY FOR (weme): Plaintiffs
(J artorneyror [77] supcmenrcreviror [__] AssiGNEE oF RECORD

FAX NO. (Optional):

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF USDC, NDCA

street aopress: 45() Golden Gate Avenue
MAILING ADDRESS:

CITY AND ZIP CODE:
BRANCH NAME:

San Francisco, CA 94102
Northern District of California

 

PLAINTIFF: Bay Area Painters and Tapers Pension Trust Fund et al.

DEFENDANT: J&C Fuentes Painting & Decorating

FOR COURT USE ONLY

 

[7] EXECUTION (Money Judgment)
[_] POSSESSION OF Personal Property

[7 Real Property
C_] SALE

WRIT
OF

 

 

CASE NUMBER:

3:18-cv-04118-WHO

 

 

1. To the Sheriff or Marshal of the County of:

USDC, Northern District of California

You are directed to enforce the judgment described below with daily interest and your costs as provided by law.

2. To any registered process server: You are authorized to serve this writ only in accord with CCP 699.080 or CCP 715.040.

3. (Name): Bay Area Painters and Tapers Pension Trust Fund et al.

is the judgment creditor Cc assignee of record whose address is shown on this form above the court’s name.

4. Judgment debtor (name and last known address):
fT&C Fuentes Painting & Decorating
1305 145th Avenue
San Leandro, CA 94578

— ~

LL —__.J
[¥] Additional judgment debtors on next page

§. Judgment entered on (daie):
6/27/19

6. (_] Judgment renewed on (dates):

7. Notice of sale under this writ

a. LZ] -has not been requested.

b.E_] has been requested (see next page).
8. _] Joint debtor information on next page.

 

9. [] See next page for information on real or personal property to be
delivered under a writ of possession or sold under a writ of sale.

10. [7] This writ is issued on a sister-state judgment.

11. Total judgment .................0 0. $ §27.684.33
12. Costs after judgment (per filed order or

memo CCP 685.090) ............ $ 527,684.33
13. Subtotal (add 11 and12)......... $
14. Credits... 6.0.0. 000000 eee $
15. Subtotal (subtract 14 from 13)... 2... $ 527,684.33

16. Interest after judgment (per filed affidavit
CCP 685.050) (not on GC 6103.5 fees)... $
17. Fee for issuance of writ.............. $
18. Total (add 15, 16, and17)............ $ 527,684.33
19. Levying officer:
(a) Add daily interest from date of writ
(at the legal rate on 15) (not on
GC 6103.5 fees) of... .... $
(b) Pay directly to court costs included in
11 and 17 (GC 6103.5, 68511.3; CCP
699.520()).... 2... ee $

20. [_] The amounts called for in items 11-19 are different for each debtor.
These amounts are stated for each debtor on Attachment 20.

SUSAN Y. SOONG

55.46

 

 

Issued on (date): 57 Sef [a “$

 
  

Clerk, by

 

 

 

| NOTICE TO PERSON SERVED: SEE NEXT PAGE FOR IMPORTANT INFORMATION.

 

 

 

 

 

 

Page 1 of 2

Approved for O forial Use
vedtaial ‘ouncil of Califo: iifo WRIT OF EXECUTION Code of CWI ro sovernicont Cove, Joan,
EJ-130 [Rev. January 1, 208) www. courtinia.ca. gov
 

PLAINTIFF: Bay Area Painters and Tapers Pension Trust Fund et al. | case numser:
3:18-cv-04118-WHO

 

 

 

~~ DEFENDANT: J&C Fuentes Painting & Decorating
— Items continued from page 1—
21. ] Additional judgment debtor (name and last known address):

 

I ae : l J —~—T
CF Painting & Decorating, Inc.
1305 145th Avenue
San Leandro, CA 94578
tL : ——_] LO —_!
22.[__] Notice of sale has been requested by (name and address):
| _ ~~]
LL ‘ ——! Le —_—_}
23. [_] Joint debtor was declared bound by the judgment (CCP 989-994)
a. on (date): a. on (date):
b. name and address of joint debtor: b. name and address of joint debtor.
_ re | _ ~~]
a | Le —_—!

c. L_] additional costs against certain joint debtors (itemize):

240] (Writ of Possession or Writ of Sale) Judgment was entered for the following:
a. L__] Possession of real property: The complaint was filed on (date):
(Check (1) or (2)): .
(1) [7] The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46.
The judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
(2) [_] The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.

(a) $ was the daily rental value on the date the complaint was filed.
(b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following
dates (specify):

b.C_] Possession of personal property.
If delivery cannot be had, then for the value (itemize in 9e) specified in the judgment or supplemental order.

c.[—] _ Sale of personal property.
d.[-_] Sale of real property.
e. Description of property:

 

NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your fonts and duties are indicated on the accompanying Notice of Levy (Form EJ-150).

WRIT OF POSSESSION OF PERSONAL PROPERTY. if the levying officer is not able to take custody of the property, the levying
officer will make a demand upon you for the property. If custody is not obtained following demand, the judgment may be enforced
as a money judgment for the value of the property specified in the judgment or in a supplemental order.

WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on
the premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the
time the judgment creditor takes possession of the premises. .

& A Claim of Right to Possession form accompanies this writ (unless the Summons was served in compliance with CCP 415.46),

 

 

 

 

EJ-130 (Rev. January 1, 2006} WRIT OF EXECUTION Page 2 of 2
